FILED
                             NOT FOR PUBLICATION                            OCT 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GENGHIS KHAN A. STEVENSON,                       No. 09-55626

               Plaintiff - Appellant,            D.C. No. 3:07-CV-00277-W-PCL

  v.
                                                 MEMORANDUM *
DURAN HARMON, Correctional Officer,
as an individual and in his official
capacity; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Genghis Khan A. Stevenson, a California state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

correctional officers used excessive force against him. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review for an abuse of discretion. Childress v. Darby

Lumber, Inc., 357 F.3d 1000, 1009 (9th Cir. 2004). We affirm.

      Stevenson contends that the district court abused its discretion by entering

summary judgment before he had adequate time to conduct discovery. There was

no abuse of discretion because Stevenson did not seek a continuance under Federal

Rule of Civil Procedure 56(f), and because the district court granted Stevenson’s

motions for additional time to file his opposition and his objections. See Fed. R.

Civ. P. 56(f); Foti v. City of Menlo Park, 146 F.3d 629, 638 (9th Cir. 1998) (courts

of appeal generally do not consider an issue not addressed in district court).

      Stevenson’s contention that the district court abused its discretion by not

considering evidence, first submitted in his objections to the magistrate judge’s

report and recommendations, is also unpersuasive. See United States v. Howell,

231 F.3d 615, 621 (9th Cir. 2000) (“[W]e conclude that a district court has

discretion, but is not required, to consider evidence presented for the first time in a

party’s objection to a magistrate judge’s recommendation.”). Moreover, the record

reflects that the district court reviewed Stevenson’s objections and the evidence

attached thereto.

      Stevenson’s remaining contentions are unpersuasive.

      AFFIRMED.


                                           2                                     09-55626